NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


MICHAEL E. ROBERTS,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D18-1349
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 30, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County; Margaret O. Steinbeck, Judge.



PER CURIAM.


             Affirmed.


KHOUZAM, MORRIS, and SALARIO, JJ., Concur.